FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA DEC 05 2019
BILLINGS DIVISION Clerk, U $ District Court
SAE he Montana
illings

UNITED STATES OF AMERICA,
CR 15-85-BLG-SPW
Plaintiff,

VS. ORDER

DALE VERNAL CAMPBELL,

 

Defendant.

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation
of Supervised Release currently scheduled for Friday, December 6, 2019 at 1:30
p.m. is VACATED and reset to commence on Tuesday, December 17, 2019 at
1:30 p.m.

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of
the making of this Order.

Av

DATED this 5 _ day of December, 2019.

LL, a fo MA LTE

‘SUSAN P. WATTERS
United States District Judge

 
